Title: To James Madison from Hans Rudolph Saabye, 15 August 1801 (Abstract)
From: Saabye, Hans Rudolph
To: Madison, James


15 August 1801, Copenhagen. Encloses list of American ships that passed the Sound between January and June. American trade to Copenhagen has been important and has found better market than anywhere else in northern Europe owing to lack of imports since British seizure of Danish West Indies. Encloses prices current. Danish government sent foreign minister Count von Bernstorff to Great Britain to negotiate differences, but when news of the Anglo-Russian convention arrived he left for home. Denmark has rejected the convention but will eventually have to accede, as it cannot sustain its principles without support. Encloses register of the ship Franklin, which was sold.
 

   RC (DNA: RG 59, CD, Copenhagen, vol. 1). 3 pp.; docketed by Wagner as received 9 Dec. Enclosures not found.


   The Anglo-Russian Convention of 1801 allowed that neutral ships made free goods, contraband and enemy property excepted. While adhering in the main to Great Britain’s insistence on the right to search all neutral ships, even those under convoy of ships of war, it strictly defined the circumstances and conditions under which such searches could take place, contained concessions prohibiting British privateers from searching convoys, and narrowed the definition of contraband. The convention also contained a clause requiring the czar to “invite” the kings of Sweden and Denmark to accede to the document and stating that upon their doing so, Great Britain would restore all prizes, territories, and countries it had taken from them. Although strongly opposed to the convention, the Danish king finally acceded in October. A secret article provided for the removal of the British fleet from the Baltic (Annual Register for 1801, pp. 212–20; Ole Feldbæk, Denmark and the Armed Neutrality, 1800–1801: Small Power Policy in a World War [Copenhagen, 1980], p. 186).


   A full transcription of this document has been added to the digital edition.
